Exhibit 10.2

 

Final Version
PATENT TRANSFER AGREEMENT

 

THIS AGREEMENT is made as of May 11, 2005 by and between Schering
Aktiengesellschaft, a German corporation having its principal place of business
at Müllerstraße 178, 13353 Berlin, Germany (hereinafter referred to as
“Schering”) and Acusphere, Inc., a Delaware corporation having its place of
business at 500 Arsenal Street, Watertown, MA 02472, USA (hereinafter referred
to as “Acusphere”). Schering and Acusphere are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

WITNESSETH:

 

WHEREAS, on December 16, 2004 Schering and Acusphere have entered into a
Confidentiality Agreement with respect to information regarding ultrasound
contrast agents and related patents and patent applications;

 

WHEREAS, Acusphere indicated its interest in acquiring the Ultrasound Patents
(hereinafter defined);

 

WHEREAS, Schering and Acusphere have previously entered into a non-binding term
sheet (the “Term Sheet”) regarding the acquisition of the Ultrasound Patents by
Acusphere and wish to incorporate the terms and conditions of such Term Sheet in
more detail in a binding agreement.

 

NOW, THEREFORE, the Parties hereby agree as follows:

 


ARTICLE I - DEFINITIONS

 

“Affiliate” shall mean, with respect to a Party, any person, corporation, firm,
joint venture, or other entity which, directly or indirectly, by itself or
through one or more intermediaries, controls, is controlled by, or is under
common control with such Party.  As used in this definition, the term “control”
shall mean the possession of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of at least
50 % of the outstanding voting securities or by contract or otherwise.

 

“Business Day” shall mean a day which is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the United
States, or in Berlin, Germany.

 

--------------------------------------------------------------------------------


 

“Confidential Information” shall have the meaning set forth in Section 4.1.

 

“Effective Date” shall mean the date first written above.

 

“Harmonic Imaging Patents” shall mean all world-wide pending patent applications
and all patents in the field of harmonic imaging as listed in Appendix C,
including any continuation, continuation-in-part, divisional, provisional or any
substitute application, any patent issued with respect to any such patent
applications, any reissue, reexamination, renewal or extension (including any
supplemental patent certificate or certificate of protection) of any such
patent, and all foreign counterparts existing at the Effective Date which are
the subject matter of the claims of any of the foregoing.

 

“Losses” shall have the meaning set forth in Section 6.1.

 

“Third Party” shall mean any entity other than Acusphere or Schering or their
respective Affiliates.

 

“Third Party Rights” shall mean the contracts and agreements relating to the
Ultrasound Patents or Ultrasound Trademarks as listed in Appendix B.

 

“Ultrasound Patents” shall mean all world-wide pending patent applications and
all patents in the ultrasound field, but not including the Harmonic Imaging
Patents, as listed in Appendix A, including any continuation,
continuation-in-part, divisional, provisional or any substitute application, any
patent issued with respect to any such patent applications, any reissue,
reexamination, renewal or extension (including any supplemental patent
certificate or certificate of protection) of any such patent, and all foreign
counterparts, and all inventions existing at the Effective Date which are the
subject matter of the claims of any of the foregoing.

 

“Ultrasound Trademarks” shall mean the trademarks EchovistÒ and LevovistÒ.

 


ARTICLE II - TRANSFER OF ULTRASOUND PATENTS; LICENSE GRANT

 

2.1                                 As of the Effective Date, Schering hereby
sells, assigns and transfers to Acusphere all right, title and interest in and
to the Ultrasound Patents, including, but not limited to, all claims for damages
already incurred, and the right to sue for past infringement. Acusphere accepts
such transfer and assignment. The Ultrasound Trademarks are not part of the
transfer. Neither Schering nor any of its Affiliates owns any trademarks

 

2

--------------------------------------------------------------------------------


 

relating to ultrasound contrast agents other than the Ultrasound Trademarks.  
For the avoidance of doubt, Schering makes no sale, assignment and/or transfer
of any right, title and interest in or to the Third Party Rights.  Acusphere
accepts no responsibility or liability under or arising out of any Third Party
Rights; provided that, Acusphere acknowledges and agrees that the non-exclusive
licenses previously granted by Schering in the Third Party Rights to certain of
the Ultrasound Patents shall hereafter continue in effect in accordance with the
terms and conditions of such Third Party Rights.

 

2.2                                 As of the Effective Date and subject to the
terms and conditions contained herein, Acusphere hereby grants to Schering and
its Affiliates a non-exclusive, royalty-free, worldwide license under the
Ultrasound Patent family corresponding to EP 0 365 467 B1 (Schering No. 50111) 
(the “Licensed Patents”) with the right to sublicense, to use, make or have
made, promote, sell and have sold its ultrasound product LevovistÒ; provided
that each sublicensee is bound by a written agreement which contains terms and
conditions at least as protective of the Licensed Patents as those contained
herein.  Except for the limited licenses expressly granted in this Section 2.2,
Acusphere retains all right, title and interest in and to the Licensed Patents.

 

2.2.1    Schering agrees to promptly notify Acusphere in writing of any actual
or threatened infringement by a third party of any Licensed Patents or of any
claim of invalidity or unenforceability of the Licensed Patents.  Acusphere
shall have the right, but not the obligation, to prosecute or defend such
claims, as applicable.  Schering shall, if requested by Acusphere, provide
reasonable assistance to Acusphere, at Acusphere’s expense, in connection with
the prosecution or defense of such claims.

 

2.3                                 Schering shall be responsible for the
execution, delivery and filing of  any and all documents or instruments
necessary to vest full title to the Ultrasound Patents in Acusphere.
Accordingly, Schering shall, on the Effective Date (or as promptly thereafter as
is practicable), provide all declarations and sign, deliver and file all
documents (or procure that such documents are signed, delivered and filed) that
are necessary for the assignment and transfer of the Ultrasound Patents and/or
their re-registration in the name of Acusphere or an Acusphere Affiliate.
Acusphere acknowledges that in order to fulfill its obligations hereunder
Schering needs prompt information from Acusphere on the name of the Acusphere
Affiliate, in which the full title to the Ultrasound Patents shall be vested, if
not directly in Acusphere. In addition, Schering needs to promptly know  the
patent counsel of Acusphere who shall be responsible for the Ultrasound Patents
thereafter in the respective countries. Any

 

3

--------------------------------------------------------------------------------


 

costs associated with the assignment and transfer of the Ultrasound Patents
shall be borne by Schering.

 

2.4                                 Schering irrevocably covenants to Acusphere
that it will not and will ensure that none of the Schering Affiliates initiate,
assist any third party, or otherwise participate in, except where such
participation is required pursuant to a judicial or regulatory order or
subpeona, in any claim, proceeding, suit or other similar action to invalidate
or otherwise challenge the validity or enforceability of any of the Ultrasound
Patents.

 

2.5                                 Schering shall have paid any annuity,
renewal, or administrative fee related to the Ultrasound Patents that are due on
or before the Effective Date.  As of the Effective Date, Acusphere shall be
responsible for any annuity, renewal or administration fee related to each of
the Ultrasound Patents; provided, however, (a) in order to permit Acusphere or
an Acusphere Affiliate adequate time to assume full administrative
responsibility for the payment of any annuity, renewal or administrative fees
due for the Ultrasound Patents after the Effective Date, Schering agrees to
arrange to pay any such annuity, renewal or administration fee due on the
Ultrasound Patents within ninety (90) days of the Effective Date (or until such
time as Acusphere or an Acusphere Affiliate advises Schering, in writing, that
it no longer requires the annuity, renewal or administration fees so due),
Acusphere or an Acusphere Affiliate to reimburse Schering for any such fees, and
(b) Acusphere shall have no obligation to prosecute or maintain any Ultrasound
Patent that it determines, in its sole discretion, to abandon or lapse; provided
that Acusphere shall give Schering notice of its intention to abandon any of the
Licensed Patents and Schering shall have the right, but not the obligation, to
assume responsibility for the payment of maintenance fees.  Fees already paid by
Schering prior to the Effective Date shall neither totally nor partially be
charged back to Acusphere in any way.

 

2.6                                 Schering shall, on the Effective Date,
deliver to Acusphere all copies in its or its counsel’s possession of files
relating to the prosecution and defense of all of the Ultrasound Patents,
including, without limitation, the entire “file wrapper” (prosecution history)
of all issued and pending Ultrasound Patents, including official correspondence
(office actions, amendments, etc.) to and from, and notes of telephone
conversations with, any U.S. and foreign governmental or regulatory authority
regarding all of the Ultrasound Patents.  After the Effective Date, Schering is
willing to assist Acusphere, to the extent that Schering’s internal resources
and capabilities allow, in the filing and prosecution of any patent applications
included in the Ultrasound Patents and in the defense of any of the Ultrasound
Patents before the U.S. Patent and Trademark Office and equivalent foreign
governmental

 

4

--------------------------------------------------------------------------------


 

authorities.  Acusphere shall reimburse Schering for the reasonable cost of any
such cooperation.

 

2.7                                 Schering hereby grants Acusphere and each
Acusphere Affiliate an irrevocable (except as otherwise set forth in
Section 7.3), non-exclusive, royalty-free, fully paid up, non-sublicenseable,
worldwide, perpetual  right and license to use the Harmonic Imaging Patents
solely in connection with exercising its rights in and to any and all of the
Ultrasound Patents or in connection with the manufacture, use, importation, or
sale of ultrasound contrast agents owned or controlled by Acusphere, including
without limitation, the right and license to develop, have developed,
manufacture, have manufactured, market, promote, sell, have sold, offer for
sale, have offered for sale, import, have imported, rent, provide and/or lease
products or services which practice or embody, or are configured for use in
practicing, the Harmonic Imaging Patents and the right to practice any method
covered by the Harmonic Imaging Patents.

 


ARTICLE III - PAYMENTS; PAYMENT TERMS

 

3.1                                In consideration of the assignment and
transfer of the Ultrasound Patents, Acusphere shall pay to Schering an overall
amount of $7,000,000 (seven million USD) to be paid in the following
installments:

 

•                  $ 1,000,000.00 (one million USD) within 15 Business Days of
the Effective Date of this Agreement;

•                  $ 3,000,000.00 (three million USD) within 15 Business Days of
the first anniversary of the Effective Date of this Agreement;

•                  $ 3,000,000.00 (three million USD) within 15 Business Days of
the second anniversary of the Effective Date of this Agreement.

 

All payments are due as listed above without invoice and shall be made to a bank
account to be notified by Schering in due time. For any delayed payment Schering
has the right to charge computed interest to Acusphere at Prime Rate as quoted
on internet
page ‘http://www.bankofamerica.com/facts/index.cfm?Menu_Sel=primerate’”plus a
premium of 3% p.a. computed on the basis of act/360 year, such interest to be
due and payable upon tender of the payment.

 

5

--------------------------------------------------------------------------------


 

Article IV – Confidentiality; Public Announcements

 

4.1                                 Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, the Parties agree that the
receiving Party shall keep confidential and shall not publish or otherwise
disclose or use for any purpose other than as provided for in this Agreement any
Confidential Information of the other Party.  As used herein, “Confidential
Information” means any information and materials other than the Ultrasound
Patents or Harmonic Imaging Patents furnished to a Party by the other Party
pursuant to this Agreement that (a) the disclosing Party has marked as
confidential or proprietary, or (b) the disclosing Party identifies as
confidential at the time of oral disclosure with written confirmation within 15
days of disclosure to the receiving Party; provided, that the provisions of this
Agreement will be deemed Confidential Information of both Parties; provided,
further however, that reports and/or information related to or regarding the
disclosing Party’s business plans, business methodologies, strategies,
technology, specifications, development plans, customers, prospective customers,
billing records, and products or services will be deemed Confidential
Information of the disclosing Party even if not so marked or identified, except
to the extent that it can be established by the receiving Party that such
Confidential Information:

 

(a)                                  was already known to the receiving Party,
other than under an obligation of confidentiality, at the time of disclosure by
the other Party, as evidenced by written records maintained by the receiving
Party in the ordinary course of business; or

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party; or

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the receiving Party in breach of this Agreement; or

 

(d)                                 was disclosed to the receiving Party, other
than under an obligation of confidentiality, by a Third Party who had no
obligation to the disclosing Party not to disclose such information to others.

 

4.2                                 Each Party may disclose Confidential
Information hereunder to the extent such disclosure is reasonably necessary to
comply with applicable governmental laws, rules and regulations, including,
without limitation, those of the U.S. Food and Drug Administration (“FDA”) and
Securities and Exchange Commission.  If a Party is required by law or regulation
to make any such disclosure of the other Party’s Confidential Information it
will give reasonable advance notice to the other Party of

 

6

--------------------------------------------------------------------------------


 

such disclosure requirement and shall permit the other Party to intervene
therein to protect its interests in its Confidential Information, and provide
full cooperation and assistance to other Party in seeking to obtain such
protection; provided, however, that none of the rights and obligations set forth
in this sentence shall apply to any such disclosure by Acusphere in a Form 8-K
or Form 10-Q which is filed with the Securities and Exchange Commission within
45 days of the Effective Date.

 

4.3                                 Notwithstanding any of the foregoing to the
contrary, Acusphere may prepare and issue a press release announcing and
describing this Agreement and the transaction contemplated hereby.  At least 5
(five) Business Days prior to releasing such press release, Acusphere shall give
Schering the opportunity to review and comment thereon. Acusphere shall refer to
Schering in such release as “Schering AG, Germany”.

 

4.4                                 Except as set forth in Section 4.3, neither
Party shall use the name of the other Party or any Affiliate of the other Party
in relation to this Agreement or the transactions described herein in any public
announcement, press release or other public document without the written consent
of such other Party, which consent shall not be unreasonably withheld,
conditioned or delayed; provided, however, that either Party may use the name of
the other Party in any document filed with any regulatory agency or authority to
comply with legal or regulatory requirements, including the FDA and the
Securities and Exchange Commission, in which cases Acusphere shall refer to
Schering as “Schering AG, Germany”.  Notwithstanding the foregoing, Schering
agrees not to disclose the terms of this Agreement to its sublicensees within 90
days after the Effective Date.

 

4.5                                This Article IV shall survive termination or
expiration of this Agreement.

 

ARTICLE V - REPRESENTATIONS AND WARRANTIES; LIMITATION

 

5.1                                Each of the Parties represents and warrants
to the other Party that (a) it has full right, power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby, (b) this Agreement is a legal and valid obligation binding upon such
Party and enforceable in accordance with its terms, and (c) the execution,
delivery and performance of the Agreement by such Party does not conflict with
any agreement, instrument or understanding, oral or written, to which it is a
Party or by which it is bound, nor to such Party’s knowledge, violate any law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

 

7

--------------------------------------------------------------------------------


 

5.2                                Schering hereby represents and warrants to
Acusphere that

 

(a)                        Schering is the rightful and exclusive owner of all
right, title and interest in and to the Ultrasound Patents;

 

(b)                       the Ultrasound Patents are free and clear of any
liens, license rights, security interests, encumbrances or rights to repurchase,
other than those listed in Appendix B;

 

(c)                        each of the Ultrasound Patents is properly filed or
issued, as applicable, currently in compliance with formal legal requirements
(including, without limitation, payment of filing, examination and governmental
taxes and maintenance fees) and enforceable and, to the knowledge of Schering or
any of its Affiliates, valid.

 

(d)                       there are no pending, or, to the knowledge of Schering
or any of its Affiliates, threatened claims against Schering or any of its
Affiliates claiming that the making, using, selling, offering for sale or
importing of products or services which are covered by the subject matter of the
claims of the Ultrasound Patents infringe on or violate any patent or other
intellectual property right of a person or entity or that any of the Ultrasound
Patents is invalid or unenforceable and Schering is not aware of any facts or
circumstances that would form the basis for a determination that any of such
Ultrasound Patents are invalid or unenforceable.

 

(e)                        to the knowledge of Schering or any of its
Affiliates, the making, using, selling, offering for sale or importing of
products or services which are covered by the subject matter of the claims of
the Ultrasound Patents does not infringe on or violate (or in the past did not
infringe on or violate) any patent or other intellectual property right of a
person or entity.

 

(f)                          to the knowledge of Schering or any of its
Affiliates, there is no, nor has there been any, infringement or violation or
alleged infringement or violation by any person or entity of any of Schering’s
rights in or to the Ultrasound Patents.

 

(g)                       All licenses or other agreements under which Schering
has granted rights to others in the Ultrasound Patents are listed in Appendix B
attached hereto.  All such licenses or other agreements are in full force and
effect, and, to the

 

8

--------------------------------------------------------------------------------


 

knowledge of Schering there is no material default by any Party thereto.  True
and complete copies of all such licenses or other agreements, and any amendments
thereto, have been provided to Acusphere with certain limited redactions
thereto, and Schering has all requisite power and authority to grant the rights
purported to be conferred thereby.

 

(h)                       Appendix A comprises a complete and accurate listing
of all patents and patent applications owned or controlled by Schering or any
Affiliate of Schering in the ultrasound field; and  Appendix C comprises a
complete and accurate listing of all Harmonic Imaging Patents owned or
controlled by Schering or any Affiliate of Schering.

 

5.3                                EXCEPT AS SET FORTH ABOVE IN SECTION 5.2,
EACH PARTY MAKES NO AND DISCLAIMS ANY OTHER WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED, CONCERNING THE ULTRASOUND PATENTS, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,

 

ARTICLE VI - INDEMNIFICATION

 

6.1                                Without prejudice to any other right or
remedy available to either Party arising out of the breach by the other of any
of the representations and warranties set out in Sections 5.1 and 5.2 above,
each Party hereby agrees to indemnify, defend and hold the other Party and its
Affiliates, directors, officers, and employees harmless from and against any and
all suits, claims, actions, demands, liabilities, expenses and/or losses,
including reasonable legal expenses and attorneys’ fees (collectively, “Losses”
and each a “Loss”), resulting directly or indirectly from (i) the material
breach of any obligation under this Agreement, or (ii) the material breach of
any representation or warranty made by such Party hereunder; provided however
that neither party shall indemnify the other party for loss of profit.

 

6.2                                Each indemnified Party agrees to give the
indemnifying Party prompt written notice of any Loss or discovery of fact upon
which such indemnified Party intends to base a request for indemnification under
Section 6.1.  Each Party shall furnish promptly to the other copies of all
papers and official documents received in respect of any Loss. The indemnifying
Party shall have the sole right to defend, settle or otherwise dispose of such
Loss, on such terms as the indemnifying Party, in its sole discretion, shall
deem appropriate. The indemnifying Party shall obtain the written consent of the
indemnified Party, which shall not be unreasonably withheld or delayed, prior to

 

9

--------------------------------------------------------------------------------


 

ceasing to defend, settling or otherwise disposing of any Loss if as a result
thereof the indemnified Party would become subject to injunctive or other
equitable relief or any remedy other than the payment of money, which payment
would be the responsibility of the indemnifying Party. The indemnifying Party
shall not be liable for any settlement or other disposition of a Loss by the
indemnified Party which is reached without the written consent of the
indemnifying Party. The reasonable costs and expenses, including reasonable fees
and disbursements of counsel incurred by any indemnified Party in connection
with any Loss, shall be reimbursed on a quarterly basis by the indemnifying
Party, without prejudice to the indemnifying Party’s right to contest the
indemnified Party’s right to indemnification and subject to refund in the event
the indemnifying Party is ultimately held not to be obligated to indemnify the
indemnified Party.

 

6.3                                This Article VI shall survive the termination
or expiration of this Agreement.

 

 ARTICLE VII - TERM AND TERMINATION

 

7.1                                This Agreement shall come into force on the
Effective Date and shall continue in effect until the last Ultrasound Patent
licensed back to Schering under Section 2.2 has expired.

 

7.2                                In case that Schering or any of its
Affiliates or sublicensees of Schering or any of Schering’s Affiliates attempts
to challenge the validity or enforceability of the Licensed Patents, Acusphere
has the right to immediately terminate the license granted in Section 2.2 above
upon written notice.

 

7.3                                In the event that Acusphere acquires (whether
through a purchase of assets or stock, merger or otherwise) a Third Party 
which, immediately prior to the closing of such acquisition, is a party to an
effective agreement under which Schering has granted such Third Party a royalty
bearing license under any of the Harmonic Imaging Patents (any such agreement, a
“Harmonic Imaging Patent License”), Acusphere shall promptly notify Schering of
such acquisition.  Thereafter, upon Schering’s written request, the parties
shall amend this Agreement to clarify that the Harmonic Imaging Patent License
royalty obligations with respect to the Harmonic Imaging Patents covered therein
supercede the royalty free license granted in Section 2.7 above and confirm that
Acusphere and/or an Acusphere Affiliate, as applicable, shall pay all royalties
set forth in and subject to the terms and conditions of the Harmonic Imaging
Patent License with respect to those Harmonic Imaging Patents covered therein.

 

10

--------------------------------------------------------------------------------


 

7.4                                The rights and obligations set forth in this
Agreement shall extend beyond the expiration of this Agreement only to the
extent expressly provided for herein, or to the extent that the survival of such
rights or obligations are necessary to permit their complete fulfillment or
discharge

 

ARTICLE VIII - MISCELLANEOUS

 

8.1                                Amendments. No subsequent amendment or
addition to this Agreement shall be binding upon the Parties unless executed in
writing and signed by the respective authorized representatives of the Parties.

 

8.2                                Headings.  The section and paragraph headings
contained herein are for the purposes of convenience only and are not intended
to define or limit the contents of said sections or paragraphs.

 

8.3                                Further Actions.  Each Party agrees to
execute, acknowledge and deliver such further instruments, and to do all such
other acts, as may be necessary or appropriate in order to carry out the
purposes and intent of the Agreement.

 

8.4                                Severability. Each Party hereby agrees that
it does not intend, by its execution hereof, to violate any public policies,
statutory or common laws, rules, regulations, treaties or decisions of any
government agency or executive body thereof of any country or community or
association of countries.  Should one or more provisions of this Agreement be or
become invalid, the Parties hereto shall substitute, by mutual consent, valid
provisions for such invalid provisions, which valid provisions in their economic
and other effects are sufficiently similar to the invalid provisions that it can
be reasonably assumed that the Parties would have entered into this Agreement
with such valid provisions.  In case such valid provisions cannot be agreed
upon, the invalidity of one or several provisions of this Agreement shall not
affect the validity of this Agreement as a whole, unless the invalid provisions
are of such essential importance to this Agreement that it is to be reasonably
assumed that the Parties would not have entered into this Agreement without the
invalid provision.

 

8.5                                Prior Agreements.  This Agreement constitutes
the full and entire understanding and agreement among the Parties hereto with
respect to the subject matters hereof, and any and all other written or oral
agreements existing prior to or contemporaneously herewith, including but not
limited to, the Term Sheet between the Parties, are hereby expressly superseded
by the provisions of this Agreement. The Confidentiality Agreement dated
December 16, 2004 shall continue to apply.

 

11

--------------------------------------------------------------------------------


 

8.6                                Notices.    All notices, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given when delivered personally or when mailed, by certified or
registered mail, prepaid, to the Parties or their assignees at the address set
forth above (or at such other address as shall be given in writing by a Party).

 

8.7                                Governing Law and Dispute Resolution.

 

This Agreement shall be governed by and construed in accordance with the laws of
Germany. All disputes arising in connection with this Agreement or its validity
which cannot be resolved amicably by the Parties shall be finally settled
according to the rules of the German Institution of Arbitration e.V. (Deutsches
Institut für Schiedsgerichtsbarkeit e.V.) without recourse to the ordinary
courts of law except for interim proceedings (einstweiliger Rechtschutz). The
exclusive place of arbitration shall be Frankfurt am Main, Germany. The arbitral
tribunal shall consist of three arbitrators, one arbitrator to be appointed by
each Party and the third to be appointed by the Arbitration Institution. The
language of the arbitral proceedings shall be English.

 

IN WITNESS WHEREOF, Schering and Acusphere have caused this Agreement to be
executed as of the Effective Date by their respective duly authorized
representatives.

 

Acusphere, Inc.

Schering Aktiengesellschaft

 

 

/s/ Sherri C. Oberg

 

/s/ H.M. Rook

 

Name: Sherri C. Oberg

Name: H.M. Rook

Title: President and CEO

Title: Head of GBU Diagnostic Imaging

 

 

 

 

 

/s/ Dr. T. Fritzsch

 

 

Name: Dr. T. Fritzsch

 

Title:

Business Development Diagnostic

 

Imaging, Licensing & Cooperations

 

12

--------------------------------------------------------------------------------


 

Appendix A - Ultrasound Patents

 

Patent Family # 03228A

 

Ctry

 

Type

 

Filing

 

Filing
Number

 

Publication

 

Grant

 

Grant
number

 

Proc

 

Date

 

Nature

 

Exp

 

DE

 

NP1

 

05/Feb/1988

 

P 3803972.9

 

10/Aug/1989

 

04/Jul/1989

 

3803972

 

GRT

 

04/Jul/1989

 

3803972

 

05/Feb/2008

 

DK

 

PCT1

 

01/Feb/1989

 

1864/90

 

 

 

 

 

 

 

NATF

 

03/Aug/1990

 

1864/90

 

01/Feb/2009

 

US

 

CNT2

 

11/Jun/1990

 

07/536377

 

 

 

 

 

 

 

FLG

 

11/Jun/1990

 

07/536377

 

 

 

US

 

CNT3

 

07/Jun/1993

 

08/072748

 

 

 

20/Jun/1995

 

5425366

 

GRT

 

20/Jun/1995

 

5425366

 

20/Jun/2012

 

US

 

CNT4

 

13/Feb/1995

 

08/387612

 

 

 

 

 

 

 

FLG

 

13/Feb/1995

 

08/387612

 

 

 

US

 

CNT5

 

07/Jun/1995

 

08/477642

 

 

 

06/Jun/2000

 

6071496

 

GRT

 

06/Jun/2000

 

6071496

 

06/Jun/2017

 

US

 

CNT6

 

07/Jun/1995

 

08/474468

 

 

 

23/Jan/2001

 

6177062 B1

 

GRT

 

23/Jan/2001

 

6177062 B1

 

06/Jun/2017

 

US

 

CNT7

 

29/Nov/1995

 

08/563926

 

 

 

 

 

 

 

FLG

 

29/Nov/1995

 

08/563926

 

03/Feb/2009

 

US

 

CNT8

 

24/Feb/2000

 

09/512473

 

 

 

 

 

 

 

FLG

 

24/Feb/2000

 

09/512473

 

03/Feb/2009

 

 

A-1

--------------------------------------------------------------------------------


 

Patent Family # 50111A

 

Ctry

 

Type

 

Filing

 

Filing Number

 

Publication

 

Grant

 

Grant
number

 

Proc

 

Date

 

Nature

 

Exp

 

DE

 

EPA1

 

06/Apr/1989

 

89730095.0

 

25/Apr/1990

 

18/Aug/1993

 

P 58905318.3-08

 

GRT

 

18/Aug/1993

 

P 58905318.3-08

 

06/Apr/2009

 

DE

 

SPC1

 

07/Jun/1996

 

19675015.6

 

 

 

13/Dec/1995

 

32851.00.00

 

GRT

 

13/Dec/1995

 

32851.00.00

 

21/Jun/2010

 

ES

 

EPA1

 

06/Apr/1989

 

89730095.0

 

25/Apr/1990

 

18/Aug/1993

 

0365467

 

GRT

 

18/Aug/1993

 

0365467

 

06/Apr/2009

 

ES

 

SPC1

 

29/Jan/1998

 

C 9800006

 

 

 

01/Sep/1999

 

C 9800006

 

GRT

 

01/Sep/1999

 

C 9800006

 

21/Jun/2010

 

FR

 

EPA1

 

06/Apr/1989

 

89730095.0

 

25/Apr/1990

 

18/Aug/1993

 

0365467

 

GRT

 

18/Aug/1993

 

0365467

 

06/Apr/2009

 

FR

 

SPC1

 

06/Apr/1989

 

89730095.0

 

 

 

10/Oct/1999

 

97 C 0008

 

GRT

 

10/Oct/1999

 

97 C 0008

 

20/Jun/2010

 

GB

 

EPA1

 

06/Apr/1989

 

89730095.0

 

25/Apr/1990

 

18/Aug/1993

 

0365467

 

GRT

 

18/Aug/1993

 

0365467

 

06/Apr/2009

 

GB

 

SPC1

 

22/Nov/1996

 

SPC/GB96/055

 

 

 

21/Apr/1997

 

SPC/GB96/055

 

GRT

 

21/Apr/1997

 

SPC/GB96/055

 

20/Jun/2010

 

IT

 

EPA1

 

06/Apr/1989

 

89730095.0

 

25/Apr/1990

 

18/Aug/1993

 

0365467

 

GRT

 

18/Aug/1993

 

0365467

 

06/Apr/2009

 

IT

 

SPC1

 

30/Oct/1996

 

 

 

 

 

 

 

 

 

FLG

 

30/Oct/1996

 

 

 

06/Apr/2014

 

JP

 

NP1

 

04/Oct/1989

 

258007/89

 

 

 

11/Jan/1996

 

2005630

 

GRT

 

11/Jan/1996

 

2005630

 

04/Oct/2009

 

JP

 

SPC1

 

03/Sep/1999

 

11-700082

 

 

 

22/Feb/2001

 

2005630

 

GRT

 

22/Feb/2001

 

2005630

 

04/Oct/2014

 

 

A-2

--------------------------------------------------------------------------------


 

Patent Family # 50622A

 

Ctry

 

Type

 

Filing

 

Filling
Number

 

Publication

 

Grant

 

Grant
number

 

Proc

 

Date

 

Nature

 

Exp

 

AT

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

E 163134

 

GRT

 

11/Feb/1998

 

E 163134

 

05/Jun/2013

 

BE

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

0644777

 

GRT

 

11/Feb/1998

 

0644777

 

05/Jun/2013

 

CH

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

0644777

 

GRT

 

11/Feb/1998

 

0644777

 

05/Jun/2013

 

DE

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

59308146.3-08

 

GRT

 

11/Feb/1998

 

59308146.3-08

 

05/Jun/2013

 

DK

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

0644777

 

GRT

 

11/Feb/1998

 

0644777

 

05/Jun/2013

 

EP

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

0644777

 

GRT

 

11/Feb/1998

 

0644777

 

05/Jun/2013

 

ES

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

0644777

 

GRT

 

11/Feb/1998

 

0644777

 

05/Jun/2013

 

FR

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

0644777

 

GRT

 

11/Feb/1998

 

0644777

 

05/Jun/2013

 

GB

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

0644777

 

GRT

 

11/Feb/1998

 

0644777

 

05/Jun/2013

 

GR

 

EPT1

 

02/Jun/1993

 

20040400095

 

29/Mar/1995

 

11/Feb/1998

 

3026498.B2

 

GRT

 

11/Feb/1998

 

3026498.B2

 

02/Jun/2013

 

IT

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

0644777

 

GRT

 

11/Feb/1998

 

0644777

 

05/Jun/2013

 

LU

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

0644777

 

GRT

 

11/Feb/1998

 

0644777

 

05/Jun/2013

 

MC

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

0644777

 

GRT

 

11/Feb/1998

 

0644777

 

05/Jun/2013

 

NL

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

0644777

 

GRT

 

11/Feb/1998

 

0644777

 

05/Jun/2013

 

NO

 

PCT1

 

05/Jun/1993

 

19944805

 

 

 

08/May/2000

 

307646

 

GRT

 

08/May/2000

 

307646

 

05/Jun/2013

 

PT

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

0644777

 

GRT

 

11/Feb/1998

 

0644777

 

05/Jun/2013

 

SE

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

93912897-1

 

GRT

 

11/Feb/1998

 

93912897-1

 

05/Jun/2013

 

US

 

PCT1

 

05/Jun/1993

 

08/351372

 

 

 

 

 

 

 

NATF

 

13/Dec/1994

 

08/351372

 

 

 

IE

 

EPT1

 

05/Jun/1993

 

93912897.1

 

29/Mar/1995

 

11/Feb/1998

 

0644777/E78869

 

GRT

 

11/Feb/1998

 

0644777/E78869

 

05/Jun/2013

 

 

A-3

--------------------------------------------------------------------------------


 

Patent Family # 50686A

 

Ctry

 

Type

 

Filing

 

Filing
Number

 

Publication

 

Grant

 

Grant
number

 

Proc

 

Date

 

Nature

 

Exp

 

AT

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

E 173937

 

GRT

 

02/Dec/1998

 

E 173937

 

24/Apr/2013

 

BE

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

0644776

 

GRT

 

02/Dec/1998

 

0644776

 

24/Apr/2013

 

CA

 

PCT1

 

24/Apr/1993

 

2137910

 

 

 

03/Jun/2003

 

2137910

 

GRT

 

03/Jun/2003

 

2137910

 

24/Apr/2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CH

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

0644776

 

GRT

 

02/Dec/1998

 

0644776

 

24/Apr/2013

 

DE

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

59309189.2-08

 

GRT

 

02/Dec/1998

 

59309189.2-08

 

24/Apr/2013

 

DK

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

0644776

 

GRT

 

02/Dec/1998

 

0644776

 

24/Apr/2013

 

ES

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

0644776

 

GRT

 

02/Dec/1998

 

0644776

 

24/Apr/2013

 

FR

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

0644776

 

GRT

 

02/Dec/1998

 

0644776

 

24/Apr/2013

 

GB

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

0644776

 

GRT

 

02/Dec/1998

 

0644776

 

24/Apr/2013

 

GR

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

990400590/3029494

 

GRT

 

02/Dec/1998

 

990400590/3029494

 

24/Apr/2013

 

IE

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

0644776

 

GRT

 

02/Dec/1998

 

0644776

 

24/Apr/2013

 

IT

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

0644776

 

GRT

 

02/Dec/1998

 

0644776

 

24/Apr/2013

 

LU

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

0644776

 

GRT

 

02/Dec/1998

 

0644776

 

24/Apr/2013

 

MC

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

0644776

 

GRT

 

02/Dec/1998

 

0644776

 

24/Apr/2013

 

NL

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

0644776

 

GRT

 

02/Dec/1998

 

0644776

 

24/Apr/2013

 

NO

 

PCT1

 

24/Apr/1993

 

944806

 

 

 

25/Sep/2000

 

308510

 

GRT

 

25/Sep/2000

 

308510

 

24/Apr/2013

 

PT

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

0644776

 

GRT

 

02/Dec/1998

 

0644776

 

24/Apr/2013

 

SE

 

EPT1

 

24/Apr/1993

 

93911501.0

 

29/Mar/1995

 

02/Dec/1998

 

93911501-0

 

GRT

 

02/Dec/1998

 

93911501-0

 

24/Apr/2013

 

 

A-4

--------------------------------------------------------------------------------


 

Patent Family #50716A

 

Ctry

 

Type

 

Filing

 

Filing Number

 

Publication

 

Grant

 

Grant
number

 

Proc

 

Date

 

Nature

 

Exp

 

AT

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

E 165517

 

GRT

 

29/Apr/1998

 

E 165517

 

08/Sep/2013

 

BE

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

0662005

 

GRT

 

29/Apr/1998

 

0662005

 

08/Sep/2013

 

CA

 

PCT1

 

08/Sep/1993

 

2145505

 

 

 

17/Feb/2004

 

CA 2145505

 

GRT

 

17/Feb/2004

 

CA 2145505

 

08/Sep/2013

 

CH

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

0662005

 

GRT

 

29/Apr/1998

 

0662005

 

08/Sep/2013

 

CN

 

NP1

 

25/Sep/1993

 

93118159.3

 

20/Jul/1994

 

06/Feb/2002

 

80509

 

GRT

 

06/Feb/2002

 

80509

 

25/Sep/2013

 

DE

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

59308479.9-08

 

GRT

 

29/Apr/1998

 

59308479.9-08

 

08/Sep/2013

 

DE

 

NP1

 

26/Sep/1992

 

P 4232755.5

 

31/Mar/1994

 

 

 

 

 

PUB

 

31/Mar/1994

 

DE 4232755 A1

 

26/Sep/2012

 

DK

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

0662005

 

GRT

 

29/Apr/1998

 

0662005

 

08/Sep/2013

 

ES

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

0662005

 

GRT

 

29/Apr/1998

 

0662005

 

08/Sep/2013

 

FI

 

PCT1

 

08/Sep/1993

 

951379

 

 

 

 

 

 

 

NATF

 

23/Mar/1995

 

 

 

08/Sep/2013

 

FR

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

0662005

 

GRT

 

29/Apr/1998

 

0662005

 

08/Sep/2013

 

GB

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

0662005

 

GRT

 

29/Apr/1998

 

0662005

 

08/Sep/2013

 

GR

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

980401268/3027050

 

GRT

 

29/Apr/1998

 

980401268/3027050

 

08/Sep/2013

 

IE

 

EPT1

 

08/Sep/1993

 

93919293.6

 

 

 

29/Apr/1998

 

0662005/E 80081

 

GRT

 

29/Apr/1998

 

0662005/E 80081

 

08/Sep/2013

 

IT

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

0662005

 

GRT

 

29/Apr/1998

 

0662005

 

08/Sep/2013

 

LU

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

0662005

 

GRT

 

29/Apr/1998

 

0662005

 

08/Sep/2013

 

MC

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

0662005

 

GRT

 

29/Apr/1998

 

0662005

 

08/Sep/2013

 

NL

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

0662005

 

GRT

 

29/Apr/1998

 

0662005

 

08/Sep/2013

 

NO

 

PCT1

 

08/Sep/1993

 

19951138

 

 

 

15/May/2000

 

307692

 

GRT

 

15/May/2000

 

307692

 

08/Sep/2013

 

PT

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

0662005

 

GRT

 

29/Apr/1998

 

0662005

 

08/Sep/2013

 

SE

 

EPT1

 

08/Sep/1993

 

93919293.6

 

12/Jul/1995

 

29/Apr/1998

 

93919293.6

 

GRT

 

29/Apr/1998

 

93919293.6

 

08/Sep/2013

 

US

 

CWO1

 

21/Jul/1997

 

08/897319

 

07/Mar/2002

 

07/May/2002

 

6383470 B1

 

GRT

 

07/May/2002

 

6383470 B1

 

08/Sep/2013

 

US

 

PCT1

 

08/Sep/1993

 

08/406882

 

 

 

 

 

 

 

NATF

 

27/Mar/1995

 

08/406882

 

 

 

 

A-5

--------------------------------------------------------------------------------


 

Patent Family #50902A

 

Ctry

 

Type

 

Filing

 

Filing
Number

 

Publication

 

Grant

 

Grant
number

 

Proc

 

Date

 

Nature

 

Exp

 

AT

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

0717617

 

GRT

 

25/Oct/2000

 

0717617

 

25/Aug/2014

 

BE

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

0717617

 

GRT

 

25/Oct/2000

 

0717617

 

25/Aug/2014

 

CA

 

PCT1

 

25/Aug/1994

 

2171303

 

 

 

 

 

 

 

FLG

 

25/Aug/1994

 

2171303

 

25/Aug/2014

 

CH

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

0717617

 

GRT

 

25/Oct/2000

 

0717617

 

25/Aug/2014

 

DE

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

59409568.9-08

 

GRT

 

25/Oct/2000

 

59409568.9-08

 

25/Aug/2014

 

DK

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

0717617

 

GRT

 

25/Oct/2000

 

0717617

 

25/Aug/2014

 

ES

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

0717617

 

GRT

 

25/Oct/2000

 

0717617

 

25/Aug/2014

 

FR

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

0717617

 

GRT

 

25/Oct/2000

 

0717617

 

25/Aug/2014

 

GB

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

0717617

 

GRT

 

25/Oct/2000

 

0717617

 

25/Aug/2014

 

GR

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

20010400035/3035219

 

GRT

 

25/Oct/2000

 

20010400035/3035219

 

25/Aug/2014

 

IE

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

0717617

 

GRT

 

25/Oct/2000

 

0717617

 

25/Aug/2014

 

IT

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

0717617

 

GRT

 

25/Oct/2000

 

0717617

 

25/Aug/2014

 

LU

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

0717617

 

GRT

 

25/Oct/2000

 

0717617

 

25/Aug/2014

 

MC

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

0717617

 

GRT

 

25/Oct/2000

 

0717617

 

25/Aug/2014

 

NL

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

0717617

 

GRT

 

25/Oct/2000

 

0717617

 

25/Aug/2014

 

NO

 

PCT1

 

25/Aug/1994

 

960973

 

 

 

04/Mar/2002

 

312007

 

GRT

 

04/Mar/2002

 

312007

 

25/Aug/2014

 

PT

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

0717617

 

GRT

 

25/Oct/2000

 

0717617

 

25/Aug/2014

 

SE

 

EPT1

 

25/Aug/1994

 

94926878.3

 

26/Jun/1996

 

25/Oct/2000

 

94926878.3

 

GRT

 

25/Oct/2000

 

94926878.3

 

25/Aug/2014

 

US

 

DWO1

 

13/Dec/1999

 

09/459578

 

 

 

04/Sep/2001

 

6284280 B1

 

GRT

 

04/Sep/2001

 

6284280 B1

 

25/Aug/2014

 

US

 

PCT1

 

25/Aug/1994

 

08/605174

 

 

 

30/May/2000

 

6068857

 

GRT

 

30/May/2000

 

6068857

 

30/May/2017

 

 

A-6

--------------------------------------------------------------------------------


 

Patent family # 51090A

 

Ctry

 

Type

 

Filing

 

Filing
Number

 

Publication

 

Grant

 

Grant
number

 

Proc

 

Date

 

Nature

 

Exp

 

AT

 

EPT1

 

10/Feb/1995

 

95909702.3

 

04/Dec/1996

 

19/Sep/2001

 

0744961

 

GRT

 

19/Sep/2001

 

0744961

 

10/Feb/2015

 

BE

 

EPT1

 

10/Feb/1995

 

95909702.3

 

04/Dec/1996

 

19/Sep/2001

 

0744961

 

GRT

 

19/Sep/2001

 

0744961

 

10/Feb/2015

 

CH

 

EPT1

 

10/Feb/1995

 

95909702.3

 

04/Dec/1996

 

19/Sep/2001

 

0744961

 

GRT

 

19/Sep/2001

 

0744961

 

10/Feb/2015

 

DE

 

EPT1

 

10/Feb/1995

 

95909702.3

 

04/Dec/1996

 

19/Sep/2001

 

59509618.2-08

 

GRT

 

19/Sep/2001

 

59509618.2-08

 

10/Feb/2015

 

DK

 

EPT1

 

10/Feb/1995

 

95909702.3

 

04/Dec/1996

 

19/Sep/2001

 

0744961

 

GRT

 

19/Sep/2001

 

0744961

 

10/Feb/2015

 

ES

 

EPT1

 

10/Feb/1995

 

95909702.3

 

04/Dec/1996

 

19/Sep/2001

 

0744961

 

GRT

 

19/Sep/2001

 

0744961

 

10/Feb/2015

 

FR

 

EPT1

 

10/Feb/1995

 

95909702.3

 

04/Dec/1996

 

19/Sep/2001

 

0744961

 

GRT

 

19/Sep/2001

 

0744961

 

10/Feb/2015

 

GB

 

EPT1

 

10/Feb/1995

 

95909702.3

 

04/Dec/1996

 

19/Sep/2001

 

0744961

 

GRT

 

19/Sep/2001

 

0744961

 

10/Feb/2015

 

IE

 

EPT1

 

10/Feb/1995

 

95909702.3

 

04/Dec/1996

 

19/Sep/2001

 

0744961

 

GRT

 

19/Sep/2001

 

0744961

 

10/Feb/2015

 

IT

 

EPT1

 

10/Feb/1995

 

95909702.3

 

04/Dec/1996

 

19/Sep/2001

 

0744961

 

GRT

 

19/Sep/2001

 

0744961

 

10/Feb/2015

 

JP

 

PCT1

 

10/Feb/1995

 

07-522099

 

 

 

 

 

 

 

FLG

 

10/Feb/1995

 

07-522099

 

 

 

NL

 

EPT1

 

10/Feb/1995

 

95909702.3

 

04/Dec/1996

 

19/Sep/2001

 

0744961

 

GRT

 

19/Sep/2001

 

0744961

 

10/Feb/2015

 

NO

 

PCT1

 

10/Feb/1995

 

19963501

 

 

 

21/May/2002

 

312497

 

GRT

 

21/May/2002

 

312497

 

10/Feb/2015

 

PT

 

EPT1

 

10/Feb/1995

 

95909702.3

 

04/Dec/1996

 

19/Sep/2001

 

0744961

 

GRT

 

19/Sep/2001

 

0744961

 

10/Feb/2015

 

SE

 

EPT1

 

10/Feb/1995

 

95909702.3

 

04/Dec/1996

 

19/Sep/2001

 

95909702.3

 

GRT

 

19/Sep/2001

 

95909702.3

 

10/Feb/2015

 

US

 

DWO1

 

06/Aug/1998

 

09/129953

 

 

 

23/Oct/2001

 

6306366 B1

 

GRT

 

23/Oct/2001

 

6306366 B1

 

10/Feb/2015

 

US

 

PCT1

 

10/Feb/1995

 

08/700354

 

 

 

 

 

 

 

NATF

 

21/Oct/1996

 

08/700354

 

 

 

 

A-7

--------------------------------------------------------------------------------


 

Patent Family #51639A

 

Ctry

 

Type

 

Filing

 

Filing Number

 

Publication

 

Grant

 

Grant
number

 

Proc

 

Date

 

Nature

 

Exp

 

AT

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

AU

 

PCT1

 

23/May/2000

 

59627/00

 

08/Sep/2003

 

05/Feb/2004

 

766705

 

GRT

 

05/Feb/2004

 

766705

 

23/May/2020

 

BE

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

CA

 

PCT1

 

23/May/2000

 

2373869

 

 

 

 

 

 

 

NATF

 

13/Nov/2001

 

 

 

23/May/2020

 

CH

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

CN

 

PCT1

 

23/May/2000

 

00811021.2

 

 

 

 

 

 

 

NATF

 

27/Nov/2001

 

00811021.2

 

23/May/2020

 

CY

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

CZ

 

PCT1

 

23/May/2000

 

PV 2001-4235

 

17/Apr/2002

 

 

 

 

 

PUB

 

17/Apr/2002

 

 

 

23/May/2020

 

DE

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

50002914.8-08

 

GRT

 

16/Jul/2003

 

50002914.8-08

 

23/May/2020

 

DE

 

NP1

 

27/May/1999

 

19925311.0

 

30/Nov/2000

 

15/Jan/2004

 

19925311.0-09

 

GRT

 

15/Jan/2004

 

19925311.0-09

 

27/May/2019

 

DK

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

EP

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

ES

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

FI

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

FR

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

GB

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

GR

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

20030404214

 

GRT

 

16/Jul/2003

 

20030404214

 

23/May/2020

 

HK

 

FPR1

 

23/May/2000

 

03102710.2

 

27/Jun/2003

 

 

 

 

 

PUB

 

27/Jun/2003

 

1050492 A

 

23/May/2020

 

HU

 

PCT1

 

23/May/2000

 

P 0201640

 

28/Aug/2002

 

 

 

 

 

PUB

 

28/Aug/2002

 

P 0201640

 

23/May/2020

 

IE

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

IT

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

LU

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

MC

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

MX

 

PCT1

 

23/May/2000

 

PA/A/2001/011998

 

 

 

 

 

 

 

NATF

 

23/Nov/2001

 

 

 

23/May/2020

 

NL

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

NO

 

PCT1

 

23/May/2000

 

20015745

 

 

 

 

 

 

 

NATF

 

26/Nov/2001

 

 

 

23/May/2020

 

NZ

 

PCT1

 

23/May/2000

 

515147

 

25/Jul/2003

 

03/Nov/2003

 

515147

 

GRT

 

03/Nov/2003

 

515147

 

23/May/2020

 

PL

 

PCT1

 

23/May/2000

 

P-351853

 

 

 

 

 

 

 

NATF

 

26/Nov/2001

 

 

 

23/May/2020

 

PT

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

SE

 

EPT1

 

23/May/2000

 

PCT/DE00/01678

 

20/Feb/2002

 

16/Jul/2003

 

1180043

 

GRT

 

16/Jul/2003

 

1180043

 

23/May/2020

 

 

A-8

--------------------------------------------------------------------------------


 

SK

 

PCT1

 

23/May/2000

 

PV 1691-2001

 

04/Apr/2002

 

 

 

 

 

PUB

 

04/Apr/2002

 

 

 

23/May/2020

 

US

 

PCT1

 

23/May/2000

 

09/979554

 

 

 

25/Nov/2003

 

6652782 B1

 

GRT

 

25/Nov/2003

 

6652782 B1

 

23/May/2020

 

ZA

 

PCT1

 

23/May/2000

 

2001/10482

 

 

 

25/Jun/2003

 

2001/10482

 

GRT

 

25/Jun/2003

 

2001/10482

 

23/May/2020

 

 

A-9

--------------------------------------------------------------------------------


 

Patent Family #52235A

 

Ctry

 

Type

 

Filing

 

Filing Number

 

Publication

 

Grant

 

Grant
number

 

Proc

 

Date

 

Nature

 

Exp

 

DE

 

NP1

 

28/Mar/2002

 

10215335.3

 

16/Oct/2003

 

 

 

 

 

PUB

 

16/Oct/2003

 

DE 10215335 A1

 

28/Mar/2022

 

EP

 

EPT

 

27/Mar/2003

 

03745194.5

 

22/Dec/2004

 

 

 

 

 

PUB

 

22/Dec/2004

 

1487345

 

27/Mar/2023

 

JP

 

PCT

 

27/Mar/2003

 

2003-579664

 

 

 

 

 

 

 

NATF

 

28/Sep/2004

 

2003-579664

 

27/Mar/2023

 

US

 

NP1

 

28/Mar/2003

 

10/400928

 

13/May/2004

 

 

 

 

 

PUB

 

13/May/2004

 

US-2004-0092820-A1

 

28/Mar/2023

 

WO

 

PCT

 

27/Mar/2003

 

PCT/EP03/03227

 

 

 

 

 

 

 

FLG

 

27/Mar/2003

 

PCT/EP03/03227

 

 

 

 

A-10

--------------------------------------------------------------------------------


 

Appendix B
Third Party Rights under Ultrasound Patents; Other Exceptions

 

1.)           Non-exclusive, royalty-free, worldwide license under Ultrasound
Patent EP 644 776 was granted to Nycomed Imaging AS (now Amersham Health AS)
(“Nycomed”) with the right to sublicense to Affiliates under Settlement
Agreement dated as of November 2, 1999 between Schering and Nycomed.

 

2.)           Non-exclusive license under Ultrasound Patent EP 0744961 B1 was
granted to Amersham Health AS (“Amersham”) under Settlement and License
Agreement dated as of October 8, 2004 between Schering and Amersham.

 

3.)           Non-exclusive royalty free license under Ultrasound Patent EP
644777 was granted to Bracco S.p.A. (“Bracco”) under Letter of Understanding
dated as of November 14, 2000 between Schering and Bracco.

 

B-1

--------------------------------------------------------------------------------


 

Appendix C
Harmonic Imaging Patents

 

Patent Family #51172A1

 

 

 

51172

 

Licenses List

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ctry

 

Type

 

Filing

 

Filing Number

 

Publication

 

Grant

 

Grant Number

 

Proc

 

Date

 

Nature

 

Exp

 

AU

 

PCT1

 

13/Oct/1995

 

38424/95

 

29/Oct/1998

 

11/Feb/1999

 

698398

 

GRT

 

11/Feb/1999

 

698398

 

13/Oct/2015

 

CN

 

PCT1

 

13/Oct/1995

 

95195991.3

 

 

 

23/Jun/2004

 

159753

 

GRT

 

23/Jun/2004

 

159753

 

13/Oct/2015

 

IL

 

NP1

 

31/Oct/1995

 

115832

 

24/Aug/1997

 

08/Mar/1999

 

115832

 

GRT

 

08/Mar/1999

 

115832

 

31/Oct/2015

 

KR

 

PCT1

 

13/Oct/1995

 

10-1997-702870

 

01/Dec/1997

 

01/Apr/2003

 

380126

 

GRT

 

01/Apr/2003

 

380126

 

13/Oct/2015

 

MX

 

PCT1

 

13/Oct/1995

 

972842

 

 

 

18/Aug/2000

 

198166

 

GRT

 

18/Aug/2000

 

198166

 

13/Oct/2015

 

NO

 

PCT1

 

13/Oct/1995

 

972029

 

 

 

 

 

 

 

NATF

 

30/Apr/1997

 

 

 

13/Oct/2015

 

NZ

 

PCT1

 

13/Oct/1995

 

295149

 

28/Oct/1998

 

10/Feb/1999

 

295149

 

GRT

 

10/Feb/1999

 

295149

 

13/Oct/2015

 

TW

 

NP1

 

30/Nov/1995

 

84112793

 

21/Oct/1997

 

11/Feb/1998

 

NI-090114

 

GRT

 

11/Feb/1998

 

NI-090114

 

30/Nov/2015

 

US

 

NP1

 

01/Nov/1994

 

08/332746

 

 

 

21/Oct/1997

 

5678553

 

GRT

 

21/Oct/1997

 

5678553

 

01/Nov/2014

 

ZA

 

NP1

 

31/Oct/1995

 

95/9217

 

31/Jul/1996

 

31/Jul/1996

 

95/9217

 

GRT

 

31/Jul/1996

 

95/9217

 

31/Oct/2015

 

 

C-1

--------------------------------------------------------------------------------


 

Patent Family #50107

 

 

 

50107

 

Licenses List

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ctry

 

Type

 

Filing

 

Filing Number

 

Publication

 

Grant

 

Grant Number

 

Proc

 

Date

 

Nature

 

Exp

 

AT

 

EPA1

 

23/Aug/1989

 

89250017.4

 

07/Mar/1990

 

23/Oct/1991

 

E 68887

 

GRT

 

23/Oct/1991

 

E 68887

 

23/Aug/2009

 

AU

 

PCT1

 

23/Aug/1989

 

41824/89

 

20/May/1993

 

13/Sep/1993

 

637059

 

GRT

 

13/Sep/1993

 

637059

 

23/Aug/2009

 

BE

 

EPA1

 

23/Aug/1989

 

89250017.4

 

07/Mar/1990

 

23/Oct/1991

 

0357164

 

GRT

 

23/Oct/1991

 

0357164

 

23/Aug/2009

 

CA

 

NP1

 

31/Aug/1989

 

610016

 

 

 

19/Mar/1996

 

1338175

 

GRT

 

19/Mar/1996

 

1338175

 

19/Mar/2013

 

CH

 

EPA1

 

23/Aug/1989

 

89250017.4

 

07/Mar/1990

 

23/Oct/1991

 

0357164

 

GRT

 

23/Oct/1991

 

0357164

 

23/Aug/2009

 

DE

 

EPA1

 

23/Aug/1989

 

89250017.4

 

07/Mar/1990

 

23/Oct/1991

 

P 58900401.8

 

GRT

 

23/Oct/1991

 

P 58900401.8

 

23/Aug/2009

 

DK

 

PCT1

 

23/Aug/1989

 

316/91

 

02/Jul/1993

 

13/Dec/2004

 

PR 175571

 

GRT

 

13/Dec/2004

 

PR 175571

 

23/Aug/2009

 

ES

 

EPA1

 

23/Aug/1989

 

89250017.4

 

07/Mar/1990

 

23/Oct/1991

 

0357164

 

GRT

 

23/Oct/1991

 

0357164

 

23/Aug/2009

 

FR

 

EPA1

 

23/Aug/1989

 

89250017.4

 

07/Mar/1990

 

23/Oct/1991

 

0357164

 

GRT

 

23/Oct/1991

 

0357164

 

23/Aug/2009

 

GB

 

EPA1

 

23/Aug/1989

 

89250017.4

 

07/Mar/1990

 

23/Oct/1991

 

0357164

 

GRT

 

23/Oct/1991

 

0357164

 

23/Aug/2009

 

GR

 

EPA1

 

23/Aug/1989

 

89250017.4

 

07/Mar/1990

 

23/Oct/1991

 

910401550

 

GRT

 

23/Oct/1991

 

910401550

 

23/Aug/2009

 

IT

 

EPA1

 

23/Aug/1989

 

89250017.4

 

07/Mar/1990

 

23/Oct/1991

 

0357164

 

GRT

 

23/Oct/1991

 

0357164

 

23/Aug/2009

 

JP

 

PCT1

 

23/Aug/1989

 

1-508941

 

 

 

25/Jul/1997

 

2677888

 

GRT

 

25/Jul/1997

 

2677888

 

23/Aug/2009

 

KR

 

PCT1

 

23/Aug/1989

 

700928/90

 

 

 

23/Feb/1998

 

138901

 

GRT

 

23/Feb/1998

 

138901

 

23/Aug/2009

 

LU

 

EPA1

 

23/Aug/1989

 

89250017.4

 

07/Mar/1990

 

23/Oct/1991

 

0357164

 

GRT

 

23/Oct/1991

 

0357164

 

23/Aug/2009

 

NL

 

EPA1

 

23/Aug/1989

 

89250017.4

 

07/Mar/1990

 

23/Oct/1991

 

0357164

 

GRT

 

23/Oct/1991

 

0357164

 

23/Aug/2009

 

NO

 

PCT1

 

23/Aug/1989

 

910805

 

 

 

 

 

 

 

FLG

 

23/Aug/1989

 

910805

 

23/Aug/2009

 

SE

 

EPA1

 

23/Aug/1989

 

89250017.4

 

07/Mar/1990

 

23/Oct/1991

 

89250017.4

 

GRT

 

23/Oct/1991

 

89250017.4

 

23/Aug/2009

 

TW

 

NP1

 

23/Oct/1989

 

78108117

 

01/Jan/1992

 

14/Dec/1991

 

NI-53209

 

GRT

 

14/Dec/1991

 

NI-53209

 

23/Oct/2009

 

US

 

CWO1

 

14/Jun/1993

 

076221

 

 

 

25/Apr/1995

 

5410516

 

GRT

 

25/Apr/1995

 

5410516

 

25/Apr/2012

 

US

 

CWO3

 

06/Jun/1995

 

08/467886

 

 

 

16/May/2000

 

6064628

 

GRT

 

16/May/2000

 

6064628

 

 

 

US

 

CWO4

 

12/Jan/1999

 

09/228972

 

 

 

07/Mar/2000

 

6034922

 

GRT

 

07/Mar/2000

 

6034922

 

23/Aug/2009

 

US

 

CWO5

 

02/Nov/1999

 

09/432123

 

 

 

24/Apr/2001

 

6221017 B1

 

GRT

 

24/Apr/2001

 

6221017 B1

 

23/Aug/2009

 

US

 

CWO6

 

20/Dec/2000

 

09/740054

 

 

 

03/Sep/2002

 

6443899 B2

 

GRT

 

03/Sep/2002

 

6443899 B2

 

23/Aug/2009

 

ZA

 

NP1

 

01/Sep/1989

 

89/6738

 

 

 

27/Jun/1990

 

89/6738

 

GRT

 

27/Jun/1990

 

89/6738

 

01/Sep/2009

 

 

C-2

--------------------------------------------------------------------------------